Exhibit 10.1

 

THIS LEASE AMENDING AGREEMENT made as of October 1, 2003.

 

IN PURSUANCE of the Short Forms of Leases Act.

 

B E T W E E N:

 

 

MINUK DEVELOPMENTS INC.

 

a corporation incorporated under the

 

laws of the Province of Ontario

 

 

 

(hereinafter called the “Landlord”)

 

 

OF THE FIRST PART

 

 

-and-

 

 

 

 

SIMPSON STRONG-TIE CANADA LIMITED

 

a corporation incorporated under the

 

laws of the Province of Ontario

 

 

 

(hereinafter called the “Tenant”)

 

 

OF THE SECOND PART

 

 

-and-

 

 

 

SIMPSON MANUFACTURING CO. INC.

 

 

 

(hereinafter called the “Indemnifier”)

 

 

OF THE THIRD PART

 

WHEREAS the Landlord and the Tenant have entered into a lease made the 26th day
of May, 1998 (the “Original Lease”) in respect of the premises known municipally
as 5 Kenview Boulevard, Brampton, Ontario as further described in the Original
Lease, including a building erected thereon (the “Existing Premises”) having an
area of approximately 104,000 square feet;

 

AND WHEREAS the Tenant has requested that the Landlord build an extension to the
Existing Premises;

 

AND WHEREAS, subject to the terms and conditions hereof, the Landlord has agreed
to construct an extension (the “Additional Premises”) to the Existing Premises,
which Additional Premises, shall consist of 53,644 square feet, including
mezzanine space of 1,264 square feet, and shall be constructed by the Landlord
pursuant to the drawings (the “Drawings”) as stipulated in Schedule “A”,
attached hereto;

 

AND WHEREAS the Indemnifier and the Landlord entered into an agreement (the
“Indemnity Agreement’) dated the 26th day of May, 1998 whereby the Indemnifier
agreed to indemnify the Landlord in connection with the Original Lease, as
further described in the Indemnity Agreement;

 

AND WHEREAS the Landlord and Tenant have agreed to amend the Original Lease and
the Indemnity Agreement as provided herein;

 

--------------------------------------------------------------------------------


 

AND WHEREAS the Original Lease together with and as amended by this agreement
(the “Amending Agreement”) are collectively hereinafter referred to as the
“Lease”;

 

NOW THEREFORE this Amending Agreement witnesses that in consideration of the
mutual covenants and agreements contained in it and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each party to the other, the parties agree with each other as follows:

 

ARTICLE I –RECITALS

 

Recitals, Definitions

 

1.01                           The parties confirm that the foregoing recitals
are true.

 

1.02         Unless otherwise stipulated herein, capitalized terms used in this
Amending Agreement shall have the meanings given to them in the Lease.

 

ARTICLE 2 – CONSTRUCTION OF ADDITIONAL PREMISES

 

Construction of Additional Premises

 

2.01                           Subject to the terms and conditions hereof, the
Landlord agrees to construct the Additional Premises. The Additional Premises
shall be constructed by the Landlord pursuant to the Drawings.

 

Leasehold Improvements

 

2.02                           The parties acknowledge that the Drawings contain
leasehold improvements (the “Leasehold Improvements”) as stipulated in
Schedule “B”, attached hereto. The said Leasehold Improvements shall be
constructed by the Landlord, at the sole cost of the Tenant, but such costs to
be no greater than as provided in said Schedule “B”. The Tenant shall pay to the
Landlord, the cost of the said Leasehold Improvements as work progresses, and
more particularly within fifteen (15) days of delivery of an invoice to the
Tenant.

 

Conduct of Construction and Construction Delay

 

2.03                           (a)                                  Subject to
the provisions of Sub-Section 2.02(c) hereof, the Landlord covenants and agrees
that the Landlord’s work (“Landlord’s Work”) will be substantially completed, as
determined by the Landlord’s architects, namely, Sirlin, Giller & Malek,
Architects (the “Architects”), acting reasonably, on or before the 1st day of
June, 2004.  If the Additional Premises are not substantially completed (i.e. in
move-in condition) by June 30, 2004, then said date shall be a later date agreed
to between The Landlord and the Tenant, but not later than five (5) days after
the date when the Architects determine that the Landlord’s Work has been
substantially completed, and all dates in this Amending Agreement shall be
adjusted accordingly. The Landlord will cause the Landlord’s Work to be carried
put so as to cause minimal disruption to the operation of the Tenant in the

 

2

--------------------------------------------------------------------------------


 

Existing Premises.  During the period of the Landlord’s Work, the Tenant will be
permitted, provided it does not interfere with the Landlord’s Work to have its
contractors and agents working in conjunction and cooperatively with the
Landlord’s contractors and agents to perform any work which the Tenant may wish
to do. 

 

(b)                                 The Tenant shall have a period of ten (10)
consecutive days commencing on the 1st day of June, 2004, to inspect the
Additional Premises and provide to the Landlord a list of any deficiencies in
the construction thereof.  In the event of a dispute as to deficiencies, the
opinion of the Architects will, absent manifest error, be final and binding upon
the parties. The Landlord shall, subject to the provisions of Section 2.02(c)
hereof, diligently proceed to correct all such deficiencies, to the reasonable
satisfaction of the Tenant, within thirty (30) days following the agreement or
decision as to deficiencies.

 

(c)                                  If the Landlord is delayed in completing
construction of the Additional Premises as a result of any act of God, strike,
lockout, civil commotion, hostilities, sabotage, governmental regulations or
controls, inability to obtain any material, service or financing or any other
cause beyond the control of the Landlord and the Tenant cannot take possession
of the Additional Premises on the Additional Premises Commencement Date, then
the Additional Premises Commencement Date shall be extended for a period equal
to the period of any such delay, and no Minimum Rent or Additional Rent shall be
payable, in respect to the Additional Premises, until the newly determined
Additional Premises Commencement Date. The Tenant acknowledges that paving work
may not be completed, as at June 1, 2004, as the supply of asphalt necessary for
paving, may be unavailable. The parties agree that the Additional Premises
Commencement Date will not be affected, nor will the obligation of the Tenant to
pay Minimum or Additional Rent be diminished, in the event paving work is not
completed and the Landlord, shall be deemed not to be in default hereunder as a
result of such non-completion. The Landlord agrees to complete paving as soon as
possible after the necessary supply of asphalt is available.

 

ARTICLE 3 – AMENDMENTS TO THE ORIGINAL LEASE

 

Effective the date hereof, the following amendments are made to the Original
Lease:

 

Definitions

 

3.01                           Schedule “B” of the Original Lease is amended as
follows:

 

(i)                                     Three new paragraphs are added after
paragraph (a) as follows:

 

“(a.1)                   “Additional Premises” means an extension to the
Existing Premises, which extension shall consist of 53,644 square feet,
including mezzanine space of 1,264 square feet, and constructed by the Landlord
in accordance with the drawings (the “Drawings”) as stipulated in Schedule “A”
attached to the Amending Agreement.

 

(a.2)                         “Amending Agreement” means a lease amending
agreement among the Landlord, the Tenant and Simpson Manufacturing Co. Inc.
dated as of October 1, 2003.

 

3

--------------------------------------------------------------------------------


 

(a.3)                         “Building” means the Existing Premises and the
Additional Premises, together being a building erected on the Lands having an
area of approximately one hundred and fifty seven thousand, six hundred and
forty four (157,644) square feet and municipally known as 5 Kenview Drive, City
of Brampton, Regional Municipality of Peel and generally as depicted on
Schedule “D”.”

 

(ii)                                  Paragraph (b) is amended by deleting the
word “Building” in quotation marks at the beginning of that paragraph and
replacing it with the words “Existing Premises” in quotation marks.

 

(iii)                               The following words are added at the end of
paragraph (d):

 

“, including, without limitation the Amending Agreement.”

 

(iv)                              A new paragraph is added after paragraph (g)
as follows:

 

“(g.1)  “Original Leased Premises” means the Lands and the Existing Premises.”

 

(v)                                 The following words are added after the
words “Section 3.02” in paragraph (g): “and section 3.02.1”.

 

(vi)                              Paragraph (j) is deleted.

 

Construction of Building

 

3.02                           Section 1.02 is amended by

 

(i)                                     deleting the word “Building” in the
second and fourth lines and replacing it with the words “Existing Premises”;

 

(ii)                                  deleting the words “property more
particularly described on Schedule “A” hereto (the “Lands”)” and replacing them
with the words “the Lands”; and

 

(iii)                               deleting the last sentence of Section 1.02.

 

Construction Delay

 

3.03                           Section 1.03 of the Original Lease is amended by
deleting the words “Leased Premises” throughout, and replacing them with the
words “Existing Premises”.

 

Term

 

3.04                           Section 1.05 of the Original Lease is deleted and
replaced by the following:

 

4

--------------------------------------------------------------------------------


 

“The Tenant shall have and hold the Original Leased Premises for and during the
term of 15 years and two months commencing on March 1, 1999 and ending on May
31, 2014, and shall have and hold the Additional Premises for a term of ten (10)
years, commencing on June 1, 2004 (the “Additional Premises Commencement Date”)
and ending on the May 31, 2014, in each case unless as sooner terminated
pursuant to any of the provisions hereof or extended pursuant to Section 1.06,
(each of such periods the “Term” as they apply to the Original Leased Premises
and the Additional Premises, respectively).”

 

Right to Renew

 

3.05                           Section 1.06 of the Original Lease is amended by
adding after the words “provided that the rate” in the fifth line the words “for
the Existing Premises”.

 

Early Termination

 

3.06                           Section 1.07 of the Original Lease shall be
deleted and substituted with the following:

 

“Provided the Tenant is not in default of any of its obligations under the
Lease, the Tenant shall have the right to terminate this Lease at any time after
the expiry of five (5) years from the Additional Premises Commencement Date (or
any extension of such date) provided that it gives at least three (3) months
prior written notice to the Landlord of its intention to so terminate and the
date of such termination (the “Termination Date”), and provided further that as
at the Termination Date, the Tenant is in compliance with all of its obligations
under this Lease and the Tenant shall have paid to the Landlord one (1) years’
Minimum Rent and estimated Additional Rent in respect of the Original Leased
Premises and the Additional Premises, including, without limitation, realty
taxes, insurance and operating costs (all as determined by the Landlord, acting
reasonably).”

 

Structural Warranties

 

3.07                           The following paragraph is added after
Section 2.06 of the Original Lease:

 

“The Landlord shall ensure that the roof membrane on the Additional Premises
carries a minimum warranty period of five (5) years from the Additional Premises
Commencement Date. The Landlord shall also, until the later of one (1) year
following the Additional Premises Commencement Date and the expiry of any
applicable warranty period provided for all “HVAC” Systems, electrical,
mechanical, plumbing and sprinkler systems for the Additional Premises
(collectively the “Additional Premises Services”) be responsible to ensure that
all Additional Premises Services are repaired, maintained, and in good working
order. The Landlord shall transfer any and all trade warranties to the Tenant
following expiry of the said period. The Landlord warrants that all Additional
Premises Services will be constructed and installed in compliance with all laws
and regulations and will be in proper working order at the Additional Premises
Commencement Date.”

 

Minimum Rent

 

3.08                           (a) Section 3.02 of the Original Lease is deleted
and substituted with the following:

 

5

--------------------------------------------------------------------------------


 

“3.02                     The Tenant covenants to pay yearly and every year
during the first five (5) years of the Term unto the Landlord as Minimum Rent
for the Existing Premises the sum of Five Hundred and Forty Six Thousand Dollars
($546,000.00) of lawful money of Canada, to be paid in advance in equal monthly
instalments of Forty-Five Thousand, Five Hundred Dollars ($45,500.00) per month
on the first day of each and every month to the Landlord during the first five
(5) years of the Term and yielding and paying therefor yearly and every year
during the balance of the Term to the Landlord, the sum of Five Hundred And
Ninety-Eight Thousand Dollars ($598,000.00) of lawful money of Canada to be paid
in advance in equal monthly instalments of Forty-Nine Thousand, Eight Hundred
And Thirty-Three Dollars And Thirty-Three Cents ($49,833.33) on the first day of
each and every month during the balance of the Term to the Landlord, the first
of such payments to be made on the commencement date of the Term.  If the Term
commences on any day other than the first or ends on any day other than the last
day of a month, Minimum Rent and Additional Rent for the fractions of a month at
the commencement and at the end of the Term shall be adjusted pro rata on a per
diem basis.

 

                                                (b)  A new Section 3.02.1 is
added after Section 3.02 as follows:

 

“3.02.1

(i)                                     The Tenant covenants to pay yearly and
every year during the first five (5) years of the Term, commencing from the
Additional Premises Commencement Date, unto the Landlord, as Minimum Rent for
the Additional Premises, the sum of One Hundred and Ninety Eight Thousand, Four
Hundred and Eighty Two Dollars and Eighty Cents ($198,482.80) of lawful money of
Canada, to be paid in advance in equal monthly instalments of Sixteen Thousand,
Five Hundred and Forty Dollars and Twenty Three Cents ($16,540.23). The parties
confirm that the Minimum Rent for the Additional Premises is based upon a rate
$3.70 per square foot per annum for the first five (5) years of the said Term.

 

(ii)                                  The Tenant covenants to pay yearly and
every year during the last five years of the Term, beginning with the
commencement of the sixth year of the Term, unto the Landlord, as Minimum Rent,
the sum of Two Hundred and Eleven Thousand, Eight Hundred and Ninety Three
Dollars and Eighty Cents ($211,893.80) of lawful money of Canada, to be paid in
advance in equal monthly instalments of Seventeen Thousand, Six Hundred and
Fifty Seven Dollars and Eighty One Cents ($17,657.81). The parties confirm that
the Minimum Rent for the Additional Premises is based upon a rate $3.95 per
square foot per annum for the last five (5) years of the said Term.

 

If the area of the Additional Premises is more or less than 53,644 square feet,
then the Minimum Rent for the Additional Premises shall be adjusted accordingly.

 

If the Term commences on any day other than the first or ends on any day other
than the last day of a month, Minimum Rent and Additional Rent for the fractions
of a month at the commencement and at the end of the Term shall be adjusted pro
rata on a per diem basis.”

 

6

--------------------------------------------------------------------------------


 

Calculation of Minimum Rent

 

3.09                           Section 3.03 is amended by adding the words “for
the Original Leased Premises” after the words “Minimum Rent” in the first line
and by replacing the word “Building” in the fifth line with the words “Existing
Premises”.

 

Service Contracts

 

3.10                           Section 5.03 of the Original Lease is amended by

 

(i) adding after paragraph (a) a new paragraph as follows:

 

“(a.1)                   The Landlord agrees that until the later of one (1)
year following the Additional Premises Commencement Date and the expiry of any
applicable warranty period provided for all Additional Premises Services to be
responsible to ensure that all Additional Premises Services are repaired,
maintained, and in good working order.  The Landlord shall transfer any and all
trade warranties to the Tenant following expiry of the said period.”;

 

(ii) replacing references to the “Leased Premises” in Sub-Section 5.03(b) with
references to “the Original Leased Premises”;

 

(iii) adding after paragraph (b) a new paragraph as follows:

 

“(b.1)                  From and after the expiry of the one (1) year warranty
referred to in Section 5.03(a.1), the Tenant covenants that it shall be solely
responsible and shall pay with respect to the Additional Premises, the aggregate
of the total costs and obligations of supplying Utilities used or consumed with
respect to the Additional Premises.  Furthermore, the Tenant shall be solely
responsible for and pay the cost (which shall include the costs of labour,
parts, maintenance, and replacement from time to time either by way of group
lamping or otherwise), of electric light bulbs, tubes and ballasts, fixtures and
thermostats equipment servicing the Additional Premises.”;

 

(iv) in Sub-Section 5.03(c), adding after the word “Services” in the last line
of that Section, the words “and Additional Premises Services”.

 

Further Amendments to the Original Lease

 

3.11                           Sections 3.11, 15.01 and 15.02 of the Original
Lease are deleted.

 

ARTICLE III – AMENDMENTS TO THE INDEMNITY AGREEMENT

 

Effective the date hereof, the following amendments are made to the Indemnity
Agreement:

 

4.01                           The following words are added after the words
“set out therein” in the fourth line of the Indemnity Agreement:  “, as amended
by an agreement among the Landlord, the Tenant, and the Indemnifier dated as of
October 1, 2003”.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV – ADDITIONAL COVENANTS, REPRESENTATIONS AND WARRANTIES

 

Deposit

 

5.01                           The Landlord acknowledges receipt of a deposit in
the sum of $35,355.87, of which $17,698.82 shall be applied to Minimum Rent for
the Additional Premises under the Lease and applicable GST thereon for the month
of June, 2004 and the balance of $17,657.82 shall be applied as security deposit
for the performance by the Tenant of its obligations under the Lease. The
Landlord acknowledges that the Tenant has paid to the Landlord a security
deposit in the sum of $50,000.00 pursuant to the Original Lease. The parties
agree that the said security deposit shall continue to be lodged with the
Landlord, in addition to the foregoing security deposit of $17,657.82.

 

Landlord’s Representations and Warranties

 

5.02                           As of the date hereof, the Landlord hereby makes
the warranties and representations of the Landlord made in Section 2.03 of the
Original Lease, amended only by replacing the word “Building” with the words
“Additional Premises” throughout, and by replacing the words “Possession Date”
with the words “Additional Premises Commencement Date” throughout and by
replacing the word “Services” with the words “Additional Premises Services”
throughout; these representations and warranties shall be part of the Lease.

 

ARTICLE VI – GENERAL

 


TIME OF ESSENCE


 

6.01                           Time shall be of the essence of this Amending
Agreement.

 


LAW


 

6.02                           This Amending Agreement shall be construed and
enforced in accordance with the rights of the parties hereto and shall be
governed by the laws of the Province of Ontario and the laws of Canada
applicable herein and the parties hereto do irrevocably attorn to the
jurisdiction of the courts of the Province of Ontario in respect of the
enforcement of the Lease.

 

HEADINGS

 

6.03                           The headings appearing in this Amending Agreement
have been inserted as a matter of convenience and for reference only and in no
way define, limit or enlarge the scope or meaning of this Amending Agreement or
of any of its provisions.

 

SEVERABILITY

 

6.04                           All of the provisions contained in this Amending
Agreement are to be construed as

 

8

--------------------------------------------------------------------------------


 

covenants and agreements and if any provision is illegal or unenforceable it
shall be considered separate and severable from the remaining provisions which
shall remain in force and be binding upon the Landlord and the Tenant.

 


CONFIRMATION OF LEASE AND INDEMNITY AGREEMENT


 

6.05                           Except as hereby expressly modified, amended and
supplemented, herein, each of the Original Lease and the Indemnity Agreement,
each as amended by this Amending Agreement, is in all respects ratified and
confirmed and the terms, conditions and covenants thereof shall remain in full
force and effect, and all references to the Lease and the Indemnity Agreement
shall be references, respectively, to the Original Lease together with and as
amended by this Amending Agreement, and to the Indemnity Agreement as amended by
this Amending Agreement.

 

ENTIRE AGREEMENT

 

6.06                           This Amending Agreement, the Indemnity Agreement
and the Original Lease (as amended by this Amending Agreement), including all
Schedules to any of them, constitute the entire agreement between the Landlord
and the Tenant hereto with respect to the Leased Premises. The Indemnifier
hereby consents to this Amending Agreement.  This Amending Agreement may not be
amended or modified in any respect except by written instrument executed by each
of the Landlord and Tenant.

 

COUNTERPARTS

 

6.07                           This Amending Agreement may be executed in one or
more counterparts, each of which so executed shall constitute an original and
all of which together shall constitute one and the same agreement. This Amending
Agreement may be executed by facsimile transmission, and when so executed shall
be deemed to constitute an original.

 

No Assignment by Tenant

 

6.08                           This Amending Agreement shall not be assignable
by the Tenant without the prior written consent of the Landlord.

 

SUCCESSORS

 

6.09                           This Amending Agreement shall be binding upon and
enure to the benefit of the parties hereto and their respective permitted
successors and assigns.

 

THE PARTIES hereby execute this Amending Agreement as of the date first above
written.

 

 

 

MINUK DEVELOPMENTS INC.

 

 

 

Per:

/s/SAM MINUK

 

 

Name: Sam Minuk

 

Title: President

 

9

--------------------------------------------------------------------------------


 

 

I have authority to bind the corporation

 

 

 

SIMPSON STRONG-TIE CANADA LIMITED

 

 

 

Per:

/s/DAVID HENDRICKS

 

 

Name: David Hendricks

 

Title: Vice President

 

 

 

Per:

 

 

 

Name:

 

Title:

 

 

 

I/We have authority to bind the corporation

 

 

 

 

 

SIMPSON MANUFACTURING CO. INC.

 

 

 

Per:

/s/MICHAEL J. HERBERT

 

 

Name: Michael J. Herbert

 

Title: Chief Financial Officer

 

 

 

Per:

 

 

 

Name:

 

Title:

 

 

 

I/We have authority to bind the corporation

 

10

--------------------------------------------------------------------------------


 

SCHEDULE “A”

DRAWINGS

 

SIRLIN & GILLER,  A1, A2-1, A2-2, A3, A4, A4-1, A4-2, DRAWING DATED MAY 22,
2003, LAST REVISION IS REVISION 8, ISSUED FOR PERMIT DATED AUGUST 20, 2003.

 

ZARETSKY CONSULTING ENG., S1 – S7 DATED JULY 20, 2003 ISSUED FOR PERMIT
AUGUST 19, 2003.

 

ANDER ENGINEERING & ASSOCIATES DRAWING DATED JULY 14, 2003 AND REVISION #2 DATED
JULY 14, 2003.

 

AVAM MECHANICAL DESIGN, M1-M4 DATED JULY 22, 2003 AND REVISION #1, AUGUST 11
ISSUED FOR PERMIT.

 

KYNETA GROUP INC., E1 – E6 DATED AUGUST 29, 2003.

 

AVAM MECHANICAL DESIGN, M5-M6 WAREHOUSE VENTILATION DATED OCTOBER 27, 2003.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE “B”
LEASEHOLD IMPROVEMENTS

 

(a)

 

Remove and dispose of existing blockwall in warehouse area of Existing Premises-

 

$

25,000.00

 

 

 

 

 

 

 

(b)

 

Cut new openings in pre-cast and supply 2 new electrically Operated overhead
doors (16’ x 16’) as per our Site plan drawing prepared by Sirlin & Giller

 

29,000.00

 

 

 

 

 

 

 

(c)

 

Add new washrooms and office in rear of existing warehouse of Existing Premises

 

64,000.00

 

 

 

 

 

 

 

(d)

 

Add new mandoor and stairs to exterior of building

 

3,000.00

 

 

 

 

 

 

 

(e)

 

New office mezzanine in front of building including soundproofing

 

88,000.00

 

 

 

 

 

 

 

(f)

 

Site administration, permits, design, etc. (for all above)

 

10,000.00

 

 

 

 

 

 

 

(g)

 

Replace dock levellers in Existing Premises (to 50,000 lb. plate capacity

 

16,500.00

 

 

 

 

 

 

 

(h)

 

Upgrade lighting in warehouse area of Existing Premises

 

63,000.00

 

 

 

 

 

 

 

(i)

 

Install make-up air unit in Additional Premises

 

72,150.00

 

 

 

 

 

 

 

(j)

 

Remove structural steel cross bracing in Existing Premises

 

15,000.00

 

 

 

 

 

 

 

(k)

 

Change existing wash basin to a handicap Bradley unit

 

6,000.00

 

 

 

 

 

 

 

 

 

Sub Total

 

$

391,650.00

 

 

 

Add: (5% overhead and 5% profit)

 

$

39,165.00

 

 

 

Total Cost (not incl. G.S.T.)

 

$

430,815.00

 

 

Note: The above Schedule of Leasehold improvements are shown in the Drawings as
(as dated) in Schedule “A”. Any additional costs for leasehold improvements
requested by the Tenant will be approved by the Tenant as they come up; and, the
Drawings will then be revised and knew revisions dated. All Leasehold
Improvements will be paid for by the Tenant as work progresses and as invoiced
by the Landlord.

 

12

--------------------------------------------------------------------------------